DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 50, 52 and 60 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by ANDERSON et al. (WO 2010/017477).
Regarding claim 50, Anderson discloses a method for freezing at least one portion of a skin tissue (abstract), comprising: identifying the skin tissue to be treated with a hypopigmentation (page 6, line 26-31); and contacting a portion of a skin surface of the skin tissue with a non-penetrating continuous cooling contact surface of a cooling plate so as to freeze the at least one portion of the skin tissue to lighten a pigmentation appearance of the skin tissue (page 8, line 3-10: “Preferably, the bath can be maintained at a predetermined temperature. After cooling, the distal ends of the protrusions 110 can then be pressed against an area of skin to be lightened for a predetermined time, which can locally chill and/or freeze a plurality of spots within the area”), wherein a temperature of the non-penetrating continuous cooling contact surface of the cooing plate is provided at between -5 and -20 degrees Celsius (page 15, line 7-10: The temperature of the cooled protrusions 110, 410, 610 can be less than about -4 degrees Celsius to provide hypopigmentation effects in the cooled or frozen skin. Colder temperatures can be used, for example, the temperatures that can be as low as -20 or -30 degrees Celsius”) to provide controlled heat removal from the skin tissue so as to locally control a freezing of a continuous region of an epidermal layer of the skin tissue in less than two minutes during a continuous contact between the skin surface and the cooling contact surface (page 15, line 14-19: the distal ends of the protrusions 110, 410, 610 can be placed in contact with the region of the skin being treated for a duration of time sufficient to generate subsequent hypopigmentation of the frozen regions. Portions of the upper dermal layer can also be frozen. This time duration can be greater than about 15 seconds”). 
Examiner Note: The embodiment of the prior art of record does not penetrate the tissue and one of the protrusion is configured to provide a continuous (uninterrupted treatment) for the desired duration. 
Regarding claim 52, Anderson discloses the method of claim 50, further comprising rewarming or thawing the frozen skin tissue after the freezing of the continuous region of the epidermal layer of the skin tissue (page 16, line 7-13).
Regarding claim 60, Anderson discloses the method of claim 50, wherein the continuous cooling skin contact surface is less than 5 cm in width (page 19, line 3-10: “The size of the spatially-separated frozen regions can be less than about 1 mm, or more preferably less than about 0.5 mm”).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 51, 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ANDERSON et al. (WO 2010/017477).
Regarding claim 51, 55, 56, Anderson discloses the method above. In this embodiment (fig.1), Anderson does not disclose further comprising, with a thermal control configuration operably coupled with the cooling plate, maintaining the cooling plate at a substantially constant temperature while the contact surface is in continuous contact with the portion of the skin surface; with a thermal control configuration, powering a cooling configuration that is thermally coupled with the continuous skin contact surface during treatment; wherein the thermal control configuration is configured to reduce or increase the power provided to the cooling configuration based on a temperature sensor signal. In another embodiment (fig.5), Anderson teaches with a thermal control configuration (page 13, line 17-19: “A power source for powering the Peltier device 510 can be provided as part of the apparatus 500, or alternatively the power source can be separate therefrom”) operably coupled with the cooling plate (fig.5), maintaining the cooling plate at a substantially constant temperature while the contact surface is in continuous contact with the portion of the skin surface (page 13, line 23-30: “temperature sensor 520 can also be connected to the Peltier device 510 or any other active cooling arrangement as part of a control system to maintain the base 120 and/or protrusions 410 at or near a predetermined temperature”); with a thermal control configuration, powering a cooling configuration that is thermally coupled with the continuous skin contact surface during treatment; wherein the thermal control configuration is configured to reduce or increase the power provided to the cooling configuration based on a temperature sensor signal (page 13, line 23-30: “A temperature sensor 520 can also be connected to the Peltier device 510 or any other active cooling arrangement as part of a control system to maintain the base 120 and/or protrusions 410 at or near a predetermined temperature”). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first embodiment with a control system with senor as taught by the second embodiment for providing a well control treatment to keep the user safe.
Regarding claim 53, Anderson discloses the method of claim 50, wherein the cooling plate is provided in contact with the skin tissue for a duration that is less than about one minute (page 15, line 14-28). However, Anderson does not specifically teach that the cooling plate is provided in contact with the skin tissue for a duration that is less than about one minute after an onset of the freezing of the epidermal layer has been detected. Anderson clear teaches that the particular contact duration used to achieve good hypopigmentation results can be determined for a particular apparatus being used, a particular subject's skin characteristics, and the apparatus temperature. For example, a few trial tests can be performed with a particular apparatus at a constant initial cooled temperature for several contact times, to determine a preferred or optimal contact time for a particular patient based on observed pigmentation responses (page 15, line 29-page 16, line 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the desire duration including less than one minute after seeing the desire treatment progress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 54, Anderson discloses the method of claim 50, further comprising successively placing the cooling plate on the skin surface, wherein edge conduction effects avoid excessive cooling adjacent to a plate perimeter (page 19, line 28 -page 20 line 3: “the exemplary procedures described herein can be repeated on a particular area of skin to further lighten it. Preferably, the interval between successive procedures can be long enough to allow the hypopigmentation effects to be visibly evident and to better control the overall degree of lightening obtained. Multiple procedures can also be repeated at shorter intervals if desired, for example, to provide a greater overall degree of hypopigmentation in a first area of skin as compared to a second area, using a particular apparatus having a particular size and spacing of protrusions to provide contact cooling.”). The examiner notes there is spaces in-between that the edge of each protrusion that is configured to avoid excessive cooling adjacent to a plate perimeter. 

Claim 57-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ANDERSON et al. (WO 2010/017477) in view of Levinson et al. (US 2009/0149929).
Regarding claim 57-59, Anderson discloses the method of claim 56, wherein the thermal control configuration is configured to turn off the power to the cooling configuration based on the temperature sensor signal; wherein the thermal control configuration is configured to alter a duty cycle parameter of the power provided to the cooling configuration based on a temperature sensor signal and further comprising, with a thermal control configuration, modifying a set-point temperature or cooling time of a cooling configuration thermally coupled with the continuous skin contact surface based on a received temperature sensor signal.
Levinson teaches a system and method of monitoring, controlling and/or detecting events during a treatment. The system detects an increase in temperature at a treatment device in contact with the skin of a subject, determines that the increase in temperature is related to a treatment event, and performs an action based on the determination. The system is configured to shuts off the treatment device, alerts an operator, or reduces the cooling in response to a determined treatment event (abstract). Levinson further teaches routine 400 may monitor a power surrogate, such as the current, a pulse width modulation duty cycle in a controller used by the treatment device [0071]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first embodiment with a control system with senor as taught by the second embodiment for providing a well control treatment to keep the user safe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794